UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2263


JOSEPHAT MUA,

                    Plaintiff - Appellant,

             v.

CALIFORNIA CASUALTY INDEMNITY EXCHANGE; MARSDEN &
SELEDEE; THE O'NEAL LAW FIRM, LLP; THATCHER LAW FIRM;
MITCHELL I. BATT, Individual Capacity; BRYAN CHAPMAN; MR. RAOUF
ABDULLAH, Individual Capacity; C. SUKARI HARDNETT, Individual
Capacity; BRADFORD ASSOCIATES; MARYLAND STATE EDUCATION
ASSOCIATION; ASSOCIATION OF SUPERVISORY & ADMINISTRATIVE
SCHOOL; MARYLAND STATE DEPARTMENT OF EDUCATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:16-cv-03247-ELH)


Submitted: April 20, 2017                                      Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Josephat Mua, Appellant Pro Se. Thomas V. McCarron, James Olin Spiker, IV,
SEMMES, BOWEN & SEMMES, Baltimore, Maryland, Joel D. Seledee, MARSDEN &
SELEDEE, LLC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Josephat Mua seeks to appeal the district court’s order remanding the underlying

action to state court. Subject to exceptions not applicable here, “[a]n order remanding a

case to the State court from which it was removed is not reviewable on appeal or

otherwise.” 28 U.S.C. § 1447(d) (2012); see E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d
574, 579-83 (4th Cir. 2013). Because the district court’s order does not fall within the

exceptions provided by § 1447, the order is not appealable.

      Accordingly, we grant California Casualty Indemnity Exchange’s motion to

dismiss this appeal for lack of jurisdiction, but deny its motions for attorney’s fees and

for reconsideration of our order granting Mua extensions of time. We grant Mua’s

motions to exceed the length limitations for his appellate filings and for leave to file a

supplemental brief, but deny Mua’s motions to suspend these proceedings. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the material before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            3